                                    Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 1 of 13 Page ID #:139




                                         1
                                         2
                                         3
                                         4
                                         5
                                         6
                                         7                            UNITED STATES DISTRICT COURT
                                         8                        CENTRAL DISTRICT OF CALIFORNIA
                                         9
                                        10 BRITNEY MILLER,                               Case No.:       2:20-cv-01857 MWF(PDx)
                                                                                         Judge:          Hon. Michael W. Fitzgerald
                                        11
                                                         Plaintiff,                      Courtroom:      5A
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12                                               Action Filed:   January 17, 2020
                                                   vs.
                                        13
                                                                                 AMENDED STIPULATED
                                        14 UNIVERSITY OF SOUTHERN                PROTECTIVE ORDER FOR
                                           CALIFORNIA, a California corporation; STANDARD LITIGATION
                                        15
                                           and DOES 1 through 20, inclusive,
                                        16
                                        17           Defendants.

                                        18         1.    A. PURPOSES AND LIMITATIONS
                                        19         Discovery in this action is likely to involve production of confidential,
                                        20 proprietary, or private information for which special protection from public disclosure
                                        21 and from use for any purpose other than prosecuting this litigation may be warranted.
                                        22 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                        23 Stipulated Protective Order. The parties acknowledge that this Order does not confer
                                        24 blanket protections on all disclosures or responses to discovery and that the protection
                                        25 it affords from public disclosure and use extends only to the limited information or items
                                        26 that are entitled to confidential treatment under the applicable legal principles. The
                                        27 parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                                        28 Protective Order does not entitle them to file confidential information under seal; Civil
                                                                                         1
                                                                        STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 2 of 13 Page ID #:140




                                         1 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                                         2 will be applied when a party seeks permission from the court to file material under seal.
                                         3         B. GOOD CAUSE STATEMENT
                                         4         This action is likely to involve valuable research, development, technical and/or
                                         5 proprietary information for which special protection from public disclosure and from
                                         6 use for any purpose other than prosecution of this action is warranted. Such confidential
                                         7 and proprietary materials and information consist of, among other things, confidential
                                         8 business information, information regarding confidential business practices, or other
                                         9 confidential research, development, or commercial information, information otherwise
                                        10 generally unavailable to the public, or which may be privileged or otherwise protected
                                        11 from disclosure under state or federal statutes, court rules, case decisions, or common
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12 law. Accordingly, to expedite the flow of information, to facilitate the prompt resolution
                                        13 of disputes over confidentiality of discovery materials, to adequately protect
                                        14 information the parties are entitled to keep confidential, to ensure that the parties are
                                        15 permitted reasonable necessary uses of such material in preparation for and in the
                                        16 conduct of trial, to address their handling at the end of the litigation, and serve the ends
                                        17 of justice, a protective order for such information is justified in this matter. It is the
                                        18 intent of the parties that information will not be designated as confidential for tactical
                                        19 reasons and that nothing be so designated without a good faith belief that it has been
                                        20 maintained in a confidential, non-public manner, and there is good cause why it should
                                        21 not be part of the public record of this case.
                                        22         2. DEFINITIONS
                                        23         2.1 Action: This pending Federal lawsuit.
                                        24         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
                                        25 information or items under this Order.
                                        26         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it
                                        27 is generated, stored or maintained) or tangible things that qualify for protection under
                                        28 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                                                                            2
                                                                        STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 3 of 13 Page ID #:141




                                         1 Statement.
                                         2         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                                         3 support staff).
                                         4         2.5 Designating Party: a Party or Non-Party that designates information or items
                                         5 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                         6         2.6 Disclosure or Discovery Material: all items or information, regardless of the
                                         7 medium or manner in which it is generated, stored, or maintained (including, among
                                         8 other things, testimony, transcripts, and tangible things), that are produced or generated
                                         9 in disclosures or responses to discovery in this matter.
                                        10         2.7 Expert: a person with specialized knowledge or experience in a matter
                                        11 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12 expert witness or as a consultant in this Action.
                                        13         2.8 House Counsel: attorneys who are employees of a party to this Action.
                                        14         House Counsel does not include Outside Counsel of Record or any other outside
                                        15 counsel.
                                        16         2.9 Non-Party: any natural person, partnership, corporation, association, or other
                                        17 legal entity not named as a Party to this action.
                                        18         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                                        19 this Action but are retained to represent or advise a party to this Action and have
                                        20 appeared in this Action on behalf of that party or are affiliated with a law firm which
                                        21 has appeared on behalf of that party, and includes support staff.
                                        22         2.11 Party: any party to this Action, including all of its officers, directors,
                                        23 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                        24 support staffs).
                                        25         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                        26 Discovery Material in this Action.
                                        27         2.13 Professional Vendors: persons or entities that provide litigation support
                                        28 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                         3
                                                                        STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 4 of 13 Page ID #:142




                                         1 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                         2 their employees and subcontractors.
                                         3         2.14 Protected Material: any Disclosure or Discovery Material that is designated
                                         4 as “CONFIDENTIAL.”
                                         5         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
                                         6 a Producing Party.
                                         7         3. SCOPE
                                         8         The protections conferred by this Stipulation and Order cover not only Protected
                                         9 Material (as defined above), but also (1) any information copied or extracted from
                                        10 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                        11 Material; and (3) any testimony, conversations, or presentations by Parties or their
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12 Counsel that might reveal Protected Material.
                                        13         Any use of Protected Material at trial shall be governed by the orders of the trial
                                        14 judge. This Order does not govern the use of Protected Material at trial.
                                        15         4. DURATION
                                        16         Even after final disposition of this litigation, the confidentiality obligations
                                        17 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                                        18 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                                        19 later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
                                        20 and (2) final judgment herein after the completion and exhaustion of all appeals,
                                        21 rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                                        22 any motions or applications for extension of time pursuant to applicable law.
                                        23         5. DESIGNATING PROTECTED MATERIAL
                                        24         5.1 Exercise of Restraint and Care in Designating Material for Protection.
                                        25         Each Party or Non-Party that designates information or items for protection under
                                        26 this Order must take care to limit any such designation to specific material that qualifies
                                        27 under the appropriate standards. The Designating Party must designate for protection
                                        28 only those parts of material, documents, items, or oral or written communications that
                                                                                          4
                                                                        STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 5 of 13 Page ID #:143




                                         1 qualify so that other portions of the material, documents, items, or communications for
                                         2 which protection is not warranted are not swept unjustifiably within the ambit of this
                                         3 Order.
                                         4         Mass, indiscriminate, or routinized designations are prohibited. Designations that
                                         5 are shown to be clearly unjustified or that have been made for an improper purpose
                                         6 (e.g., to unnecessarily encumber the case development process or to impose
                                         7 unnecessary expenses and burdens on other parties) may expose the Designating Party
                                         8 to sanctions.
                                         9         If it comes to a Designating Party’s attention that information or items that it
                                        10 designated for protection do not qualify for protection, that Designating Party must
                                        11 promptly notify all other Parties that it is withdrawing the inapplicable designation.
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12         5.2 Manner and Timing of Designations. Except as otherwise provided in this
                                        13 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                                        14 or ordered, Disclosure or Discovery Material that qualifies for protection under this
                                        15 Order must be clearly so designated before the material is disclosed or produced.
                                        16         Designation in conformity with this Order requires:
                                        17         (a) for information in documentary form (e.g., paper or electronic documents, but
                                        18 excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                        19 Producing Party affix at a minimum, the legend CONFIDENTIAL” (hereinafter
                                        20 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                                        21 portion or portions of the material on a page qualifies for protection, the Producing Party
                                        22 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                                        23 in the margins).
                                        24         A Party or Non-Party that makes original documents available for inspection
                                        25 need not designate them for protection until after the inspecting Party has indicated
                                        26 which documents it would like copied and produced. During the inspection and before
                                        27 the designation, all of the material made available for inspection shall be deemed
                                        28 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                                                         5
                                                                        STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 6 of 13 Page ID #:144




                                         1 copied and produced, the Producing Party must determine which documents, or portions
                                         2 thereof, qualify for protection under this Order. Then, before producing the specified
                                         3 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                                         4 that contains Protected Material. If only a portion or portions of the material on a page
                                         5 qualifies for protection, the Producing Party also must clearly identify the protected
                                         6 portion(s) (e.g., by making appropriate markings in the margins).
                                         7         (b) for testimony given in depositions that the Designating Party identify the
                                         8 Disclosure or Discovery Material on the record, before the close of the deposition all
                                         9 protected testimony.
                                        10         (c) for information produced in some form other than documentary and for any
                                        11 other tangible items, that the Producing Party affix in a prominent place on the exterior
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12 of the container or containers in which the information is stored the legend
                                        13 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                        14 protection, the Producing Party, to the extent practicable, shall identify the protected
                                        15 portion(s).
                                        16         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                                        17 to designate qualified information or items does not, standing alone, waive the
                                        18 Designating Party’s right to secure protection under this Order for such material.
                                        19         Upon timely correction of a designation, the Receiving Party must make
                                        20 reasonable efforts to assure that the material is treated in accordance with the provisions
                                        21 of this Order.
                                        22         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                        23         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
                                        24 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                        25         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                        26 process under Local Rule 37.1 et seq.
                                        27         6.3 The burden of persuasion in any such challenge proceeding shall be on the
                                        28 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                                                                                         6
                                                                        STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 7 of 13 Page ID #:145




                                         1 to harass or impose unnecessary expenses and burdens on other parties) may expose the
                                         2 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                                         3 the confidentiality designation, all parties shall continue to afford the material in
                                         4 question the level of protection to which it is entitled under the Producing Party’s
                                         5 designation until the Court rules on the challenge.
                                         6        7. ACCESS TO AND USE OF PROTECTED MATERIAL
                                         7        7.1 Basic Principles. A Receiving Party may use Protected Material that is
                                         8 disclosed or produced by another Party or by a Non-Party in connection with this Action
                                         9 only for prosecuting, defending, or attempting to settle this Action. Such Protected
                                        10 Material may be disclosed only to the categories of persons and under the conditions
                                        11 described in this Order. When the Action has been terminated, a Receiving Party must
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12 comply with the provisions of section 13 below (FINAL DISPOSITION).
                                        13        Protected Material must be stored and maintained by a Receiving Party at a
                                        14 location and in a secure manner that ensures that access is limited to the persons
                                        15 authorized under this Order.
                                        16        7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                        17 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                                        18 may disclose any information or item designated “CONFIDENTIAL” only to:
                                        19        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                        20 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                        21 disclose the information for this Action;
                                        22        (b) the officers, directors, and employees (including House Counsel) of the
                                        23 Receiving Party to whom disclosure is reasonably necessary for this Action;
                                        24        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                                        25 is reasonably necessary for this Action and who have signed the “Acknowledgment and
                                        26 Agreement to Be Bound” (Exhibit A);
                                        27        (d) the court and its personnel;
                                        28        (e) court reporters and their staff;
                                                                                         7
                                                                        STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 8 of 13 Page ID #:146




                                         1        (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                                         2 to whom disclosure is reasonably necessary for this Action and who have signed the
                                         3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                         4        (g) the author or recipient of a document containing the information or a
                                         5 custodian or other person who otherwise possessed or knew the information;
                                         6        (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action
                                         7 to whom disclosure is reasonably necessary provided: (1) the deposing party requests
                                         8 that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
                                         9 permitted to keep any confidential information unless they sign the “Acknowledgment
                                        10 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                        11 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12 depositions that reveal Protected Material may be separately bound by the court reporter
                                        13 and may not be disclosed to anyone except as permitted under this Stipulated Protective
                                        14 Order; and
                                        15        (i) any mediator or settlement officer, and their supporting personnel, mutually
                                        16 agreed upon by any of the parties engaged in settlement discussions.
                                        17        8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                        18            IN OTHER LITIGATION
                                        19        If a Party is served with a subpoena or a court order issued in other litigation that
                                        20 compels disclosure of any information or items designated in this Action as
                                        21 “CONFIDENTIAL,” that Party must:
                                        22        (a) promptly notify in writing the Designating Party. Such notification shall
                                        23 include a copy of the subpoena or court order;
                                        24        (b) promptly notify in writing the party who caused the subpoena or order to issue
                                        25 in the other litigation that some or all of the material covered by the subpoena or order
                                        26 is subject to this Protective Order. Such notification shall include a copy of this
                                        27 Stipulated Protective Order; and
                                        28        (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                                                                         8
                                                                       STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 9 of 13 Page ID #:147




                                         1 the Designating Party whose Protected Material may be affected.
                                         2          If the Designating Party timely seeks a protective order, the Party served with the
                                         3 subpoena or court order shall not produce any information designated in this action as
                                         4 “CONFIDENTIAL” before a determination by the court from which the subpoena or
                                         5 order issued, unless the Party has obtained the Designating Party’s permission. The
                                         6 Designating Party shall bear the burden and expense of seeking protection in that court
                                         7 of its confidential material and nothing in these provisions should be construed as
                                         8 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                                         9 from another court.
                                        10          9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                        11            PRODUCED IN THIS LITIGATION
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12          (a) The terms of this Order are applicable to information produced by a Non-
                                        13 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                                        14 by Non-Parties in connection with this litigation is protected by the remedies and relief
                                        15 provided by this Order. Nothing in these provisions should be construed as prohibiting
                                        16 a Non-Party from seeking additional protections.
                                        17          (b) In the event that a Party is required, by a valid discovery request, to produce
                                        18 a Non-Party’s confidential information in its possession, and the Party is subject to an
                                        19 agreement with the Non-Party not to produce the Non-Party’s confidential information,
                                        20 then the Party shall:
                                        21          (1) promptly notify in writing the Requesting Party and the Non-Party that some
                                        22 or all of the information requested is subject to a confidentiality agreement with a Non-
                                        23 Party;
                                        24          (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                        25 Order in this Action, the relevant discovery request(s), and a reasonably specific
                                        26 description of the information requested; and
                                        27          (3) make the information requested available for inspection by the Non-Party, if
                                        28 requested.
                                                                                          9
                                                                         STIPULATED PROTECTIVE ORDER
                                 Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 10 of 13 Page ID #:148




                                         1         (c) If the Non-Party fails to seek a protective order from this court within 14 days
                                         2 of receiving the notice and accompanying information, the Receiving Party may
                                         3 produce the Non-Party’s confidential information responsive to the discovery request.
                                         4 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                                         5 any information in its possession or control that is subject to the confidentiality
                                         6 agreement with the Non-Party before a determination by the court.
                                         7         Absent a court order to the contrary, the Non-Party shall bear the burden and
                                         8 expense of seeking protection in this court of its Protected Material.
                                         9         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                        10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                        11 Protected Material to any person or in any circumstance not authorized under this
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                                        13 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                        14 all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                        15 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                                        16 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                                        17 that is attached hereto as Exhibit A.
                                        18         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                        19             PROTECTED MATERIAL
                                        20         When a Producing Party gives notice to Receiving Parties that certain
                                        21 inadvertently produced material is subject to a claim of privilege or other protection,
                                        22 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                        23 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                        24 may be established in an e-discovery order that provides for production without prior
                                        25 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                        26 parties reach an agreement on the effect of disclosure of a communication or
                                        27 information covered by the attorney-client privilege or work product protection, the
                                        28 parties may incorporate their agreement in the stipulated protective order submitted to
                                                                                         10
                                                                        STIPULATED PROTECTIVE ORDER
                                 Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 11 of 13 Page ID #:149




                                         1 the court.
                                         2         12. MISCELLANEOUS
                                         3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                         4 person to seek its modification by the Court in the future.
                                         5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                         6 Protective Order no Party waives any right it otherwise would have to object to
                                         7 disclosing or producing any information or item on any ground not addressed in this
                                         8 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                         9 ground to use in evidence of any of the material covered by this Protective Order.
                                        10         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                                        11 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12 under seal pursuant to a court order authorizing the sealing of the specific Protected
                                        13 Material at issue. If a Party's request to file Protected Material under seal is denied by
                                        14 the court, then the Receiving Party may file the information in the public record unless
                                        15 otherwise instructed by the court.
                                        16         13. FINAL DISPOSITION
                                        17         After the final disposition of this Action, as defined in paragraph 4, within 60
                                        18 days of a written request by the Designating Party, each Receiving Party must return all
                                        19 Protected Material to the Producing Party or destroy such material. As used in this
                                        20 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                        21 summaries, and any other format reproducing or capturing any of the Protected
                                        22 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                        23 must submit a written certification to the Producing Party (and, if not the same person
                                        24 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                        25 category, where appropriate) all the Protected Material that was returned or destroyed
                                        26 and (2)affirms that the Receiving Party has not retained any copies, abstracts,
                                        27 compilations, summaries or any other format reproducing or capturing any of the
                                        28 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                                                         11
                                                                        STIPULATED PROTECTIVE ORDER
                                 Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 12 of 13 Page ID #:150




                                         1 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                         2 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                                         3 work product, and consultant and expert work product, even if such materials contain
                                         4 Protected Material. Any such archival copies that contain or constitute Protected
                                         5 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                                         6           14. Any violation of this Order may be punished by any and all appropriate
                                         7 measures including, without limitation, contempt proceedings and/or monetary
                                         8 sanctions.
                                         9           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                        10   Date:                                                       Prata & Daley
                                        11
                                                                                        By:
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12                                                              Robert Prata, Esq.
                                        13                                                             Attorney for Plaintiff
                                                                                                         Britney Miller
                                        14
                                        15   Date:                                                 The Maloney Firm, APC

                                        16                                               By
                                        17                                          Lisa Von Eschen, Esq.
                                                                                  Samantha A. Botros, Esq.
                                        18                                         Attorneys for Defendant,
                                        19                                     University of Southern California
                                           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                        20
                                        21   DATED: August 25, 2020
                                                                                               United States Magistrate Judge
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                        12
                                                                        STIPULATED PROTECTIVE ORDER
                                 Case 2:20-cv-01857-MWF-PD Document 20 Filed 08/25/20 Page 13 of 13 Page ID #:151




                                         1                                        EXHIBIT A
                                         2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                         3         I, ___________________________[print or type full name], of
                                         4 _________________ [print or type full address], declare under penalty of perjury that
                                         5 I have read in its entirety and understand the Stipulated Protective Order that was
                                         6 issued by the United States District Court for the Central District of California on
                                         7 _______ (Date) in the case of Miller v. University of Southern California, Case No.
                                         8 2:20-cv-01857MWF(SKx). I agree to comply with and to be bound by all the terms
                                         9 of this Stipulated Protective Order and I understand and acknowledge that failure to
                                        10 so comply could expose me to sanctions and punishment in the nature of contempt. I
                                        11 solemnly promise that I will not disclose in any manner any information or item that
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                        12 is subject to this Stipulated Protective Order to any person or entity except in strict
                                        13 compliance with the provisions of this Order.
                                        14         I further agree to submit to the jurisdiction of the United States District Court
                                        15 for the Central District of California for the purpose of enforcing the terms of this
                                        16 Stipulated Protective Order, even if such enforcement proceedings occur after
                                        17 termination of this action.
                                        18
                                        19         I hereby appoint __________________________ [print or type full name] of
                                        20 _______________________________________ [print or type full address and
                                        21 telephone number] as my California agent for service of process in connection with this
                                        22 action or any proceedings related to enforcement of this Stipulated Protective Order.
                                        23 Date: ______________________________________
                                        24 City and State where sworn and signed: _________________________________
                                        25 Printed name: _______________________________
                                        26 Signature: __________________________________
                                        27
                                        28
                                                                                         i
                                                                                    EXHIBIT A
